869 F.2d 1493
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Frederick R. ALEXANDER, Defendant-Appellant.
No. 88-6144.
United States Court of Appeals, Sixth Circuit.
Feb. 17, 1989.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
On January 17, 1989, this Court entered an order directing the defendant to show cause why his late criminal appeal should not be dismissed for lack of jurisdiction.  The defendant has now filed a response.


2
In his response, the defendant does not challenge the fact that this appeal is untimely.  Rather, he asserts that a prior appeal, Case No. 88-5887, dismissed by this Court on September 21, 1988 should be valid.  Since our mandate was entered in the first appeal on October 14, 1988, the defendant is now precluded from raising issues related to that appeal.


3
Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional requirement which this Court cannot waive or extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016, 1019 (6th Cir.1983);  see also Browder v. Director, Department of Corrections, 434 U.S. 257 (1978).  Since the defendant has neither sought nor received an extension of time from the district court, his appeal must be dismissed for lack of jurisdiction.


4
This matter is, therefore, ORDERED dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.  This order does not preclude any future relief under 28 U.S.C. Sec. 2255.